Luke, J.
1. When on the trial of an indictment containing two counts the court instructs the jury not to consider one of the counts for the reason that the evidence does not authorize a conviction under it, a general verdict of guilty is properly treated as having been based on the count submitted to the jury. See Waver v. State, 108 Ga. 775 (33 S. E. 423).
*362Decided June 12, 1923.
• B. B. Benitz, W. A. McClellan, for plaintiff in error.
■ Boy W.. Moore, solicitor, contra.
2. The evidence in this case authorized the defendant’s conviction, and it was not error .to overrule the motion for a new trial.

■Judgment affirmed.


Broyles, -0. J., and Bloodicorth, J., concur.